         Case 1:18-cv-10506-ADB Document 212 Filed 12/03/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

SAMUEL KATZ and LYNNE RHODES,                     No. 1:18-cv-10506
individually, and on their own behalf and
on behalf of all others similarly situated,       CONSENT MOTION TO STAY
                                                  DEFENDANTS’ COUNTERCLAIM
                Plaintiffs,                       AGAINST PLAINTIFF SAMUEL KATZ
        v.

LIBERTY POWER CORP., LLC,
LIBERTY POWER HOLDINGS, LLC,
Delaware limited liability companies,

          Defendants.
LIBERTY POWER CORP., LLC, and
LIBERTY POWER HOLDINGS, LLC,

                Third-Party Plaintiffs,
        v.

MEZZI MARKETING, LLC,

                Third-Party Defendant.

        Plaintiffs Samuel Katz and Lynne Rhodes (“Plaintiffs”), hereby move this Court for the

entry of an order staying Defendants’ counterclaim against Plaintiff Samuel Katz, together with

all proceedings ancillary to such counterclaim, until the resolution of the appeals pending in the

action titled Liberty Power Corp., LLC v. Katz, No. 18-017922, filed in the Circuit Court for the

17th Judicial Court in and for Broward County, Florida.

        1.      On July 27, 2018, Liberty Power Corp., LLC (“Liberty” or “Defendant”) filed a

lawsuit against Plaintiff Samuel Katz (“Katz”) for violating the Florida Security of

Communications Act (Fla. Stat. § 934.01, et seq.) in the Circuit Court for the 17th Judicial Court

in and for Broward County, Florida (“Florida Action”). On September 11, 2019, the Florida trial

court dismissed the Florida Action for lack of personal jurisdiction without prejudice. Both Katz

and Liberty have filed notices of appeal with respect to the September 11, 2019 order to the


Consent Motion to Stay Defendants’ Counterclaim   1                                No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 212 Filed 12/03/19 Page 2 of 4



Florida Fourth District Court of Appeal which are pending in the Florida state court system (the

“Appeals”).

        2.      On October 22, 2019, Liberty filed a counterclaim against Katz in this case, based

on the same events and alleging the same causes of action. (ECF No. 198.) On November 7,

2019, Katz filed a motion to dismiss the counterclaim. (ECF No. 203.) On November 21, 2019,

Liberty filed its first amended counterclaim against Katz. (ECF No. 209.)

        3.      The parties desire to take steps to make the litigation of their respective claims as

efficient as possible. The parties have agreed to the entry an order by the Court staying further

proceedings on Liberty’s counterclaim, including any discovery on Liberty’s counterclaim (and

specifically including written discovery emailed on November 14, 2019, a notice of deposition of

David Parisi emailed on November 22, 2019, and a subpoena and notice of deposition of David

Parisi emailed on November 26, 2019, as well as any further discovery directed at discovery on

the counterclaim alleged by Liberty. Such stay shall not encompass or cover any of the claims

alleged in Plaintiffs’ complaints, or any of the discovery served by Plaintiffs in this case

regarding such claims.)

        4.       The stay shall continue until both (1) the Appeals are settled by the parties or

until they are finally resolved in the Florida court system and judgment is entered in favor of one

party or another, and (2) Defendants formally serve Plaintiffs with notice that Defendants are

resuming litigation before this Court. All the parties’ deadlines as to Defendants’ counterclaim

(including discovery deadlines and deadlines for motion practice) shall be tolled until 30 days

after the expiration of the stay.

        5.      Under ordinary operation of Rule 12(a)(1)(B), Plaintiffs’ deadline to serve a

responsive pleading to Defendants’ first amended counterclaim is December 12, 2019.



Consent Motion to Stay Defendants’ Counterclaim   2                                  No. 1:18-cv-10506
           Case 1:18-cv-10506-ADB Document 212 Filed 12/03/19 Page 3 of 4



          6.     The parties hereby stipulate and agree that Plaintiffs’ deadline to respond to

Defendants’ November 2019 discovery shall be continued and tolled until the Court rules on this

Motion.

          7.     This stay will not prejudice any party or the Court. Defendants have consented to

the relief sought herein.

          WHEREFORE, Plaintiffs, with consent from counsel for Defendants, move this Court for

the entry of an Order staying further proceedings on Liberty’s counterclaim, including any

discovery on Liberty’s counterclaim, and granting any other relief this Court deems just and

proper.


Dated: December 3, 2019          By:              s/Ethan Preston
                                                    Ethan Preston
                                                    ep@eplaw.us
                                                    PRESTON LAW OFFICES
                                                    4054 McKinney Avenue, Suite 310
                                                    Dallas, Texas 75204
                                                    Telephone: (972) 564-8340
                                                    Facsimile: (866) 509-1197

                                                   Yitzchak H. Lieberman
                                                   ylieberman@parasmoliebermanlaw.com
                                                   Grace E. Parasmo
                                                   gparasmo@parasmoliebermanlaw.com
                                                   PARASMO LIEBERMAN LAW
                                                   7400 Hollywood Boulevard, Suite 505
                                                   Los Angeles, California 90046
                                                   Telephone: (917) 657-6857
                                                   Facsimile: (877) 501-3346

                                                   David C. Parisi
                                                   dcparisi@parisihavens.com
                                                   Suzanne Havens Beckman
                                                   shavens@parisihavens.com
                                                   PARISI & HAVENS LLP
                                                   100 Pine Street, Suite 1250
                                                   San Francisco, California 94111



Consent Motion to Stay Defendants’ Counterclaim       3                               No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 212 Filed 12/03/19 Page 4 of 4



                                                   Telephone: (818) 990-1299
                                                   Facsimile: (818) 501-7852

                                                   Attorneys for Plaintiff Plaintiffs Samuel Katz and
                                                   Lynne Rhodes, on their own behalf, and behalf of
                                                   all others similarly situated


                                   CERTIFICATE OF SERVICE

I, Ethan Preston, hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

Dated: December 3, 2019          By:              s/Ethan Preston
                                                    Ethan Preston


                  CERTIFICATE OF LOCAL RULE 7.1(b) COMPLIANCE

I, Ethan Preston, hereby certify that Plaintiffs have complied with the provisions of Local Rule
7.1(b) prior to bringing this motion.

Dated: December 3, 2019          By:              s/Ethan Preston
                                                    Ethan Preston




Consent Motion to Stay Defendants’ Counterclaim       4                                 No. 1:18-cv-10506
